Citation Nr: 0602388	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-16 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than November 1, 
2000 for the award of a total rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).

2.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO).

Procedural history

The veteran served on active duty from August 1967 to April 
1970.  Service in Vietnam is indicated by the evidence of 
record.

On December 23, 1998, the veteran filed a claim of 
entitlement to service connection for PTSD.  In a January 
2001 rating decision, the RO granted service connection for 
PTSD and assigned a 30 percent rating therefor, effective as 
of December 23, 1998.  In June 2001, the veteran through 
counsel disagreed with the assigned disability rating and 
also filed a claim of entitlement to TDIU.  

In a May 2002 rating decision, the RO increased the rating 
for PTSD to 70 percent, again effective as of December 23, 
1998; and awarded TDIU, effective as of November 1, 2000, the 
day after  the veteran's full-time employment ceased.  
In April 2003, the veteran indicated disagreement with that 
70 percent rating for PTSD, and with the November 1, 2000 
effective date for the award of TDIU compensation.  He was 
thereafter furnished, in April 2004, with a statement of the 
case (SOC) that pertained only to the claim of entitlement to 
an earlier effective date for the award of TDIU.  He 
perfected his appeal as to that issue by submitting a 
substantive appeal in May 2004.

The issue of entitlement to an increased disability rating 
for service-connected PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  A claim seeking entitlement to TDIU was first received by 
VA on June 21, 2001.

2.  Entitlement to TDIU compensation was factually 
ascertainable as of November 1, 2000, the day after the 
veteran ceased working.


CONCLUSION OF LAW

The criteria for the award of an effective date prior to 
November 1, 2000 for the grant of TDIU have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an effective date prior to November 1, 
2000 for the award of a total rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).

The veteran is seeking an earlier effective date than 
November 1, 2000 for TDIU. Essentially, his attorney contends 
that the evidence, in the form of the veteran's income tax 
returns, reflects that the veteran was unable to earn a 
living in 1998, 1999 and 2000.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Crucially, in February 2004, the RO sent the veteran and his 
attorney a letter, explaining in detail what evidence VA 
would provide and what evidence the veteran was expected to 
provide.  In the letter, the veteran was informed that VA was 
responsible for obtaining relevant records from any federal 
agency, which may include medical records from the military, 
from VA hospitals and private facilities where VA authorized 
treatment, or from the Social Security Administration.  The 
letter further also indicated that VA would, on the veteran's 
behalf, make reason efforts to obtain relevant records not 
held by a federal agency, which could include records from 
state or local governments, private doctors and hospitals, or 
current or former employers.

The letter advised the veteran that he was responsible to 
provide any evidence he had to show that he became 
unemployable prior to November 1, 2000.  In addition, in the 
case of records that the veteran wanted VA to obtain on his 
behalf, he was advised that he was to provide VA with enough 
information about those records so that VA could request them 
from the person or agency who had them.  The letter also 
specifically informed the veteran that, "[i]f there is any 
other evidence that you think will support your claim, please 
let us know.  If you have evidence in your possession that 
pertains to your claim, please send it to us."

The Board finds that the May 2004 VCAA letter, together with 
the May 2002 rating decision and the SOC issued in April 
2004, constitutes sufficient and appropriate VCAA notice and 
assistance as required by the circumstances of this case.  

The Board additionally observes that the outcome of this 
earlier effective date claim is determined by evidence which 
has been in the record for several years.  
There is no indication that there exists any outstanding and 
unobtained evidence that is relevant to this case.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  In 
addition, the veteran is represented by counsel, who is 
presumed to know what is required of him and of VA.  Thus, 
additional VCAA notice is not necessary.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  See 38 
C.F.R. § 3.103 (2005).

Pertinent law and regulations

Effective dates 

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(o)(1) (2005).



Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2005).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2005).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1).

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12- 
2001 (July 6, 2001).

Factual Background

On December 28, 1998, VA received from the veteran VA Form 
21-526, Veteran's Application for Compensation or Pension, in 
which he requested service connection for PTSD.  The veteran 
provided no information concerning his employment history, 
nor did he contend that he was unemployed.

Associated thereafter with his claims file were VA medical 
records reflecting treatment for complaints of mental 
problems, to include those that apparently impaired his 
ability to work as a chiropractor.  The report of a June 1999 
VA PTSD examination indicates that the veteran had last 
worked two years previously as a retail clerk; a diagnosis of 
PTSD was rendered.  In September 1999, it was noted that he 
indicated at that time that that he was currently employed as 
a chiropractor, but that he could not afford to keep the 
practice going without help.  The report of a December 2000 
VA PTSD examination notes that the veteran had last worked 
one year previously in a chiropractic business.

By means of a statement from his accredited representative, 
received by VA on June 21, 2001, the veteran claimed 
entitlement to TDIU, alleging that he had been totally 
disabled since December 23, 1998 due to his service-connected 
PTSD.  
Also of record are copies of the veteran's federal tax 
returns for the years 1998 through 2000, received by VA on 
June 25, 2001, as indicated by date stamp.

A Social Security Administration determination, dated in June 
2001, notes that documentation submitted by the veteran shows 
that he had been self-employed as a chiropractor from 1996 to 
2000, and that he had stopped working in October 2000.  In 
July 2001, the Social Security Administration advised him 
that it had determined that he had become disabled under 
Social Security rules on October 31, 2000, due to several 
disorders to include anxiety disorder.  

In May 2002, the RO awarded the veteran a 70 percent 
disability rating for his service-connected PTSD, effective 
as of December 23, 1998; and TDIU, effective as of November 
1, 2000.  The veteran thereafter requested an earlier 
effective date for the award of TDIU.  

Analysis

The Board observes at the outset of its discussion that in 
addition to PTSD, the veteran is service connected for 
malaria residuals, rated noncompensably disabling.  It does 
not appear from the medical evidence of record that any 
malaria residuals currently exist, see VA examination report 
dated June 14, 1999.  The veteran has   
not contended that malaria has recurred since 1970 or that 
malaria in any way impacts his employability.  Accordingly, 
the Board's discussion will address PTSD exclusively. 

As was discussed in the law and regulations section above, 
the assignment of the effective date for a grant of TDIU is 
based on two factors: the date of receipt of the claim and 
whether it is factually ascertainable that the veteran was 
entitled to TDIU within one year prior to the date the claim 
was received.  

It is uncontroverted that the veteran's formal claim for TDIU 
compensation was received by VA on June 21, 2001.  In 
addition, the evidence does not indicate that another claim, 
either formal or informal, for TDIU was received prior to 
that date.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) 
[the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits].  
There is no evidence of any communication or action from 
either the veteran, his representative or a Member of 
Congress or some other person acting as his friend reflecting 
an intent to file a TDIU claim prior to June 2001.  The Board 
specifically notes, in his regard, that the veteran's 
representative has not alleged that a claim had been 
submitted prior to that received on June 21, 2001.

Although the veteran filed a claim for service-connected PTSD 
compensation in late 1998, neither that application, nor any 
other subsequent communication from him or on his behalf 
until June 2001, constituted a claim for TDIU, nor is there 
any medical record during that period which could serve as an 
informal claim.  

While the veteran submitted evidence of PTSD, and made a 
claim for the highest rating possible, he did not submit 
evidence of unemployability.  The VA medical records 
reflecting treatment for PTSD, while noting impairment of his 
employment, do not show that he claimed to have been 
unemployable, or that a finding of unemployability was made 
on clinical evaluation.  

As noted above, under 38 C.F.R. § 3.155(a) an informal claim 
must "identify the benefit sought".  See Dunson v. Brown, 4 
Vet. App. 327, 330 (1993).  Specifically with regard to a 
TDIU claim, there must be evidence of unemployability due to 
PTSD.  See Roberson, supra.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that a claimant may assert a claim expressly 
or impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).  Crucially, however, in Brannon v. West, 12 Vet. App. 
32 (1998), the Court observed that while the VA must 
interpret a claimant's submissions broadly, it is not 
required to conjure up issues that were not raised by the 
claimant.  The Court has further held that VA is not held to 
a standard of prognostication when determining what issues 
are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356- 
57; Allin v. Brown, 6 Vet. App. 207, 213 (1994): "[t]here 
must be some indication . . . that [a claimant] wishes to 
raise a particular issue . . . . The indication need not be 
express or highly detailed; it must only reasonably raise the 
issue".  These cases involve the Board, not an RO, but it is 
clear that the reasoning employed by the Court applies to all 
levels within VA.  Cf. EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).

In short, there is of record no TDIU claim in the file prior 
to June 2001, and the veteran and his attorney have pointed 
to none.  

In the absence of any claim for TDIU other than that received 
on June 21, 2001, the question that must accordingly be 
answered is whether the evidence demonstrates entitlement to 
TDIU within the one year period prior to the date of receipt 
of that claim.  See 38 C.F.R. § 3.400(o).  Inasmuch as it has 
previously been determined that entitlement to TDIU was shown 
as of November 1, 2000, inquiry must therefore be made into 
whether entitlement to TDIU is shown prior to that date but 
as of or subsequent to June 21, 2000.

This query must be answered in the negative.  The medical 
evidence does not reflect any indication during this period 
of approximately four months from June to November 2000 in 
which the veteran was found to be  unemployable due to 
service-connected disability, nor does it show that he 
claimed to have been unemployable.  The earliest finding of 
record that the veteran was unemployable is that made 
pursuant to the award of Social Security benefits, to the 
effect that he last worked in October 2000, and that he was 
unemployable subsequent to that date.  That is the date as of 
which entitlement has been established.  The veteran 
evidently has not disputed the SSA decision or the facts upon 
which it is based.

The veteran's attorney's argument is based primarily on the 
fact that the veteran's federal tax returns show that the 
veteran, although employed, was apparently taking a 
significant financial loss in his business.  However, these 
tax returns in fact reflect nothing more than financial 
problems, which could have been due to a myriad of causes.  
These tax records, in fact, work against the veteran's 
contentions as to the crucial matter of employability, in 
that they show that he was employed during this period.  

The Board does not doubt that the veteran's ability to 
function at the level needed to run a business may have been 
significantly compromised during this period due to his 
service-connected PTSD.  However, this has already been 
acknowledged by VA in the assignment of a 70 disability 
rating for PTSD during the entire period.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1 (2005).  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. 

As explained in the law and regulations section above, an 
effective date is based on the date a claim is filed and when 
it is factually ascertainable that an increase in disability 
occurred.  See 38 C.F.R. § 3.400 (o)(2) (2005).  The earliest 
date that it was factually ascertainable that the veteran 
became unemployable due to service-connected disability 
remains November 1, 2000.  That was the date when he in fact 
became unemployable, according to the Social Security 
Administration and according to the other evidence of record, 
including the tax forms submitted on behalf of the veteran. 

In summary, based upon a review of the evidence on file, and 
for reasons and bases expressed above, the Board finds that 
the currently assigned effective date of November 1, 2000 is 
the earliest effective date assignable for TDIU.  The appeal 
is therefore denied.

Additional comment

As is discussed below, the issue of the veteran's entitlement 
to a 100 percent rating for PTSD is being remanded for the 
issuance of a SOC.  The Board has given thought as to whether 
the issue of the veteran's entitlement to an earlier 
effective date for TDIU is inextricably intertwined with the 
issue of his entitlement to a 100 percent rating for PTSD.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation]. 

In this case, setting aside the fact that an appeal has not 
yet been perfected as to the PTSD claim, the effective date 
of the award of TDIU is not dependent on the outcome of the 
PTSD claim.  If in the future a 100 percent rating were to be 
awarded and made effective earlier than November 1, 2000, 
that would as a practical matter moot out the November 1, 
2000 effective date for TDIU.  However, this does not make 
two issues intertwined as a legal matter.  Legally, the 
outcome of the TDIU effective date claim is due to the 
factors discussed above [the date of the TDIU claim and the 
matter of factual ascertainablility under § 3.400(o)], and 
not factors controlling the rating assigned for PTSD.   If a 
100 percent rating for PTSD were to be awarded effective 
after November 1, 2000, this, too would not impact the 
effective date for TDIU.

Finally, although the same medical and other evidence would 
presumably be reviewed in order to determine whether a 100 
percent rating could be assigned for PTSD, this does not make 
the issues inextricably intertwined. The law and regulations 
whereby a 100 percent schedular rating is awarded for a 
service-connected disability such as PTSD, and those under 
which TDIU can be awarded, are not synonymous.  See Herlehy 
v. Principi, 15 Vet. App. 33 (2001).  It is the law, not the 
evidence, which determines whether claims are inextricably 
intertwined.


ORDER

Entitlement to an effective date earlier than November 1, 
2000 for the award of TDIU is denied.

REMAND

2.  Entitlement to an increased disability rating for PTSD.

The veteran is also seeking an increased disability rating 
for his service-connected PTSD, which is currently rated as 
70 percent disabling.  

As was described in the Introduction, in May 2002, the RO 
increased the disability rating assigned for PTSD to 70 
percent.  The RO also granted TDIU.  In that rating decision 
the RO found that this was "considered to be grant of 
benefits sought" as to the veteran's indicated disagreement 
with the rating assigned for his PTSD.

While a claim for TDIU may not be considered when a 100 
percent rating is in effect [see VAOPGCPREC 6-99], it does 
not necessarily follow that the award of a 100 percent rating 
for a service-connected disability is precluded when TDIU has 
been awarded.   See also AB v. Brown, 6 Vet. App. 35 (1993) 
[on claim for original or increased disability rating, 
claimant will generally be presumed to be seeking maximum 
benefit allowed by law and regulation and, thus, such claim 
remains in controversy where less than maximum available 
benefit is awarded].

Accordingly, the issue of entitlement to an increased 
disability rating for service-connected PTSD remains pending.  
To date, an SOC as to this issue not been issued by the RO.  
In such situations, according to the Court, the Board must 
remand the claim to the agency of original jurisdiction (AOJ) 
for the issuance of an SOC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

In addition, review of the claims file reveals that the 
veteran has not been afforded notice as to his and VA's 
obligations pursuant to the VCAA as to this issue.  Such 
notice must be provided to him prior to Board adjudication of 
this claim.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004), [VCAA 
notice must be sent prior to adjudication of the issue by the 
RO].

Because the Board cannot rectify this deficiency on its own, 
see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.

Accordingly, the veteran's claim for an increased disability 
rating for service-connected PTSD is REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA must furnish the veteran and his representative 
a VCAA letter that specifically informs the veteran of 
his and VA's rights and obligations under the VCAA.

2.  VBA must readjudicate the claim.  If a 100 percent 
disability rating is not granted, VBA must issue a SOC.  
The veteran should be provided with appropriate notice 
of his appellate rights and be accorded the appropriate 
period of time within which to submit a substantive 
appeal.  If a timely substantive appeal is received with 
regard to this issue, the claim should be forwarded to 
the Board for appellate consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


